Case 5:19-cr-00023-RWS-CMC Document 183 Filed 08/21/20 Page 1 of 2 PageID #: 650


                              United States District Court
                                      EASTERN DISTRICT OF TEXAS
                                         TEXARKANA DIVISION




   UNITED STATES OF AMERICA                          §

                                                     §
   v.                                                §      CASE NO. 5:19-CR-23
                                                     §
   RODOLFO JAVIER FALCON (4)                         §



                                  ORDER ADOPTING
                         THE REPORT AND RECOMMENDATION
                       OF THE UNITED STATES MAGISTRATE JUDGE

           The above-styled matter was referred to the Honorable Caroline Craven, United States

  Magistrate Judge, for administration of a guilty plea under Rule 11 of the Federal Rules of Criminal

  Procedure. Judge Craven conducted a hearing on August 20, 2020, in the form and manner prescribed

  by Federal Rule of Criminal Procedure 11 and issued a Report and Recommendation (document #182).

  Judge Craven recommended that the Court accept Defendant’s guilty plea and conditionally approve

  the plea agreement. She further recommended that the Court finally adjudge Defendant as guilty of

  Count 1 of the Indictment, which charges a violation of 21 U.S.C. §846, conspiracy to distribute and

  possession with intent to distribute a controlled substance. The Court is of the opinion that the Report

  and Recommendation should be accepted. It is accordingly ORDERED that the Report and

  Recommendation of the United States Magistrate Judge (document #182) is ADOPTED. It is further

           ORDERED that the Defendant’s guilty plea is accepted and approved by the Court. Further,

  the plea agreement is approved by the Court, conditioned upon a review of the presentence report. It

  is finally
Case 5:19-cr-00023-RWS-CMC Document 183 Filed 08/21/20 Page 2 of 2 PageID #: 651


         ORDERED that, pursuant to the Defendant’s plea agreement, the Court finds the Defendant

  GUILTY of Count 1 of the Indictment in the above-numbered cause and enters a JUDGMENT OF



  GUILTY against the Defendant as to Count 1 of the Indictment.



          SIGNED this 21st day of August, 2020.



                                                           ____________________________________
                                                           ROBERT W. SCHROEDER III
                                                           UNITED STATES DISTRICT JUDGE




                                                 2
